Celebrezze, C.J.,
concurring in part and dissenting in part. While I agree with much of the majority’s discussion concerning the one-year limitations period prescribed by R.C. 2305.11(A), I dissent from my brothers’ conclusion to apply that limitation in this instance.
Ohio has two statutory time constraints concerning the bringing of a medical malpractice action. First, subsection (A) of R.C. 2305.11 provides that such actions “* * * shall be brought within one year after the cause thereof accrued * * *.” (Emphasis added.) In Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St. 3d 111, syllabus, we recognized a “discovery rule” whereby such causes are deemed to accrue “* * * when the patient discovers, or, in the exercise of reasonable care and diligence should have discovered, the resulting injury.” See, also, O’Stricker v. Jim Walter Corp. (1983), 4 Ohio St. 3d 84, 90.
The second time limitation is found in the more recently enacted subsection (B) of the same statute which provides, in pertinent part, that “[i]n no event shall any medical claim * * * be brought more than four years after the * * * alleged malpractice occurred.”
Although the “discovery rule” is still applicable to subsection (A), subsection (B) constitutes a four-year statute of repose which, if sustainable, provides an additional absolute time limit keyed not to the accrual of the cause but rather to the date when the act of malpractice oc*31curred. As such, the legislature has sought to impose a cap or limit on the one-year discovery rule concerning medical malpractice actions by extinguishing stale causes.
In the case sub judice, Thomas Richards severely injured his back at work while lifting drywall on December 11, 1975. The next day he was experiencing numbness and loss of movement in his legs and entered appellee St. Thomas Hospital for treatment. Appellees treated him for the injury the following day and in January 1976 he was discharged from the hospital at which time he was permanently paralyzed from the waist down. Appellants assert that it was first discovered in 1983 that Thomas’ paralysis resulted from medical malpractice and not from the original injury as he had been led to believe by appellees.4 This action sounding in, inter alia, medical malpractice was then commenced.
Appellees’ motions for summary judgment, premised on the ground that the action had not been brought within the applicable statute of limitations, were granted by the trial courts In granting the motions, the trial court’s order states that “[a] malpractice action, pursuant to R.C. § 2305.11, must be filed within four years of the occurrence giving rise to the claim. This action was filed more than four years after the alleged malpractice occurred. Accordingly, Defendants’ Motions to Dismiss the malpractice claims are hereby granted.” The court’s order does not suggest that the trial judge based his decision on the one-year limitations period of R.C. 2305.11(A). Similarly, the court of appeals’ decision was also premised on the purported four-year limitation of R.C. 2305.11(B). The appeals court noted, “[t]his court has previously held that the four-year statute of limitations under R.C. 2305.11(B) serves as an absolute bar for a medical malpractice claim which arose after the effective date of this statute. [Citations omitted.] * * * Accordingly, this assignment of error is overruled.” (Emphasis added.)
Since we were called upon to review the granting of summary judgment based on the four-year bar, I can not agree with the majority’s conclusion that Richards’ malpractice claim is necessarily barred by the one-year statute of limitations. Today’s majority essentially places the burden on the patient to both reject the treating physician’s diagnosis of causation and then to launch an investigation by way of seeking independent medical opinion on what caused the injury. This is not reasonable. Although Richards knew he was paralyzed, in my opinion the cause would not accrue, if it could accrue, until he discovered or should have discovered both the injury and appellees’ responsibility for the harm.5
*32This two-prong discovery rule was adopted by us in O’Strieker, supra, and explained by Justice Clifford F. Brown, writing for the majority at 90 as follows: “In Melnyk, supra, this court adopted a ‘discovery rule’ tolling the statute of limitations in medical malpractice cases where á patient discovers a surgeon has negligently left foreign bodies inside his body during surgery. Again, this is a two-part rule, requiring both discovery of the foreign body and the cause thereof” (Emphasis added.) It should also be noted that in the instant case, Richards claims that appellees fraudulently concealed the cause of the injury in a deliberate effort to mislead him. As Justice Holmes observes in the final paragraph of his concurring opinion, patients must be afforded the opportunity to show that there has been a fraudulent concealment of the cause of the alleged malpractice.
It is self-evident that under Civ. R. 56(C), summary judgment is not appropriate where the facts, which must be viewed in a light most favorable to the party opposing the motion, are subject to reasonable dispute. Mers v. Dispatch Printing Co. (1985), 19 Ohio St. 3d 100, 105-106. Even if the time limit of R.C. 2305.11(A) could be applicable in this instance, the disputed issues of whether appellant should have discovered the cause and those responsible for his paralysis involve questions of fact to be determined by a trier of fact. Hence, absent lower court resolution, uncontroverted facts, or stipulations between these parties concerning the contentions, summary judgment would not have been appropriate under an R.C. 2305.11(A) time-bar theory which, in any event, was not addressed below.
Accordingly, I would have resolved the issues presented concerning the four-year medical malpractice statute of repose, R.C. 2305.11(B). In the event the judgments below were reversed following the court’s con*33sideration of that statute, the applicability of R.C. 2305.11(A) could have been ascertained by the trial court on remand. Cf. Oliver, supra, fn. 11, at 118.
Sweeney and Douglas, JJ., concur in the foregoing opinion.

 For example, Richards’ affidavit, which states in part: “That I did not discover, nor could I have discovered, that I had been malpracticed until October 5, 1983,” is supported by some record evidence.


 I also do not agree with the premise underlying the following statement of today’s majority: “Thus, since he was immediately aware of both the physical injury and the events he now alleges to have caused his injury, Richards has alleged nothing which reasonably sug*32gests that he should not have discovered the alleged malpractice within the one year prescribed by R.C. 2305.11(A), had he been diligent.”
The discovery rule is not that a patient must discover malpractice within one year of the manifestation of the injury. Rather, the discovery rule provides that the patient must commence the action “within one year after the cause thereof accrued,” R.C. 2305.11(A). The cause does not accrue until the patient discovers “* * * or, in the exercise of reasonable care and diligence, could have discovered any improper diagnosis, care and/or treatment of his condition * * *.” Brosse v. Cumming (1984), 20 Ohio App. 3d 260, 263. Contrary to the spirit of our decision in Oliver, supra, today’s decision requires the patient to ascertain at the time he experiences the injury “* * * that malpractice has taken place, when in fact he may have relied upon the very advice which constitutes malpractice.” Id. at 113. See, also, id. at 117-118.
In the case of Adams v. Sherk (1983), 4 Ohio St. 3d 37 (a foreign objects case), we held that the cause accrued once the patient discovered or should have discovered the alleged act or omission constituting malpractice even though that patient, like Richards, experienced the pain caused by malpractice for a number of years prior to the discovery of the negligent act. In Sherk, supra, at 40 we correctly observed “* * * appellant must be afforded a reasonable time in which to bring her claim, i.e., one year after the discovery of the malpractice.” (Emphasis added.) The key in such cases concerns discovery of “the negligent act” itself. Melnyk v. Cleveland Clinic (1972), 32 Ohio St. 2d 198 [61 O.O.2d 430], paragraph one of the syllabus.